Dismissed and Memorandum Opinion filed June 29, 2006







Dismissed
and Memorandum Opinion filed June 29, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00472-CV
____________
 
CORPORATE EXPRESS OF TEXAS, INC.,
Appellant
 
V.
 
CAROLYN J. MOORE, Appellee
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No. 99-27394
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 18, 2005.  On June 16, 2006, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
29, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Guzman.